Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of U.S. Patent No. 10,959,779. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to performing intraoperative biopsy tracking during a medical procedure.  The patent contains more claim limitations than the present claims and based on the analysis could be applied as a prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weiczorek et al. – U.S. Publication No. 2011/0125011 – teaches image guided biopsy, but fails to teach comparison of the biopsy analysis data and archival biopsy analysis data using with a scale-invariant transform algorithm and usage of the mathematical model built by correlation of ADC with cellularity.
Anderson – U.S. Publication No. 2014/0114679 – teaches comparison of tissues with archival tissues, but fails to teach the comparison of tissues done with a scale-invariant transform algorithm and usage of the mathematical model built by correlation of ADC with cellularity.
Hoisak, J. D. P. (2012). A measure of voxel similarity for improving the image-based quantification of tissue structure and function (Order No. NR97344). Available from ProQuest Dissertations and Theses Professional. (1349334283).Hoisak, J. D. P. (2012). A measure of voxel similarity for improving the image-based quantification of tissue structure and function (Order No. NR97344). Available from ProQuest Dissertations and Theses Professional. (1349334283).Hoisak, J. D. P. (2012). A measure of voxel similarity for improving the image-based quantification of tissue structure and function (Order No. NR97344). Available from ProQuest Dissertations and Theses Professional. (1349334283).Hoisak, J. D. P. (2012). A measure of voxel similarity for improving the image-based quantification of tissue structure and function (Order No. NR97344). Available from ProQuest Dissertations and Theses Professional. (1349334283).Hoisak, J. D. P. (2012).  A measure of voxel similarity for improving the image-based quantification of tissue structure and function (Order No. NR97344). Available from ProQuest Dissertations and Theses Professional. (1349334283) – teaches change in ADC measured from MR imaging, but fails to teach building a mathematical model for comparison of tissues based on correlations of ADC with cellularity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3686